DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020.
Regarding claim 1, IMT-2020 discloses a method of wireless communication comprising: 
providing a first full duplex (FD) (figure 1.9; section 1.1, "Both full-duplex and half- duplex FDD are supported."; section 1.2.4.1, "Operation on both paired and unpaired Spectrum is supported,”) frequency-based bandwidth part (BWP) configuration (figures 1.9, 1.24: section 1.1, "Aggregation of TDD and FDD spectrum is supported." section 1.1.3.3 [second paragraph], “In the frequency domain, the number of resource blacks can range from 6 to 100 per component carrier (for channel bandwidths ranging from 1.4 to 20 MHz respectively)"; section 1.2.4.1, "The UE may be configured with one or more bandwidth parts on a given component carrier": section 1.2.5.10, "A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BWP(s)") including a plurality of BWPs, wherein individual BWPs of the plurality of BWPs comprise a subset of bandwidth (figures 1.9, 1.94: section 1.4, “Carrier Aggregation (CA) supports the functionality to aggregate TDD bands”, “Carrier Aggregation also supports aggregating FDD and TDD component carriers.” Section 1.1.32, “For FDD operation (upper part of Fig. 1.9), there are two carrier frequencies each component carrier”; section 1.1.3.3, “in the frequency domain the number of resource blocks can range from 6-100 per component carrier (for channel bandwidth ranging from 1.4 to 20 MHz respectively)”, “There can be up to 32 component carriers transmitted in parallel”, section 1.2.5.10, “Bandwidth adaptation (BA)”, “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BSP(s)”, “3 different BWPs are configured”), of a corresponding defined BWP(figs. 1.9, 1.24; section 1 [paragraph 4], “NR component RIT can also utilize the frequency bands above 6 GHz, i.e., above 24.25 GHz, identified for IMT in ITU Radio regulations”; section 1.2.4.1, “active bandwidth part defines the UE’s operating bandwidth”; section 1.2.5.10, “configuring the UE with BWP(s)”), configured for FD operation (fig. 1.9; section 1.1, “Both full-duplex and half-duplex FDD are supported”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”); and 
assigning the first FD frequency-based BWP configuration to configure one or more communications devices for communication during the FD operation (section 1.1.3.2, “E-UTRA/LTE RIT can operate in both FDD and TDD modes as illustrated in Fig. 1.9”, “Half-duplex operation at the UE side is supported by the scheduler ensuring non-simultaneous reception and transmission at the UE.”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”).

Regarding claim 13, IMT-2020 discloses a method of wireless communication comprising:
 obtaining a first full duplex (FD) (figure 1.9; section 1.1, "Both full-duplex and half- duplex FDD are supported."; section 1.2.4.1, "Operation on both paired and unpaired Spectrum is supported,”) frequency-based bandwidth part (BWP) configuration (figures 1.9, 1.24: section 1.1, "Aggregation of TDD and FDD spectrum is supported." section 1.1.3.3 [second paragraph], “In the frequency domain, the number of resource blacks can range from 6 to 100 per component carrier (for channel bandwidths ranging from 1.4 to 20 MHz respectively)"; section 1.2.4.1, "The UE may be configured with one or more bandwidth parts on a given component carrier": section 1.2.5.10, "A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BWP(s)") including a plurality of BWPs, wherein individual BWPs of the plurality of BWPs comprise a subset of bandwidth (figures 1.9, 1.94: section 1.4, “Carrier Aggregation (CA) supports the functionality to aggregate TDD bands”, “Carrier Aggregation also supports aggregating FDD and TDD component carriers.” Section 1.1.32, “For FDD operation (upper part of Fig. 1.9), there are two carrier frequencies each component carrier”; section 1.1.3.3, “in the frequency domain the number of resource blocks can range from 6-100 per component carrier (for channel bandwidth ranging from 1.4 to 20 MHz respectively)”, “There can be up to 32 component carriers transmitted in parallel”, section 1.2.5.10, “Bandwidth adaptation (BA)”, “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BSP(s)”, “3 different BWPs are configured”), of a corresponding defined BWP (figs. 1.9, 1.24; section 1 [paragraph 4], “NR component RIT can also utilize the frequency bands above 6 GHz, i.e., above 24.25 GHz, identified for IMT in ITU Radio regulations”; section 1.2.4.1, “active bandwidth part defines the UE’s operating bandwidth”; section 1.2.5.10, “configuring the UE with BWP(s)”), configured for FD operation  (fig. 1.9; section 1.1, “Both full-duplex and half-duplex FDD are supported”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”); and 
communicating during the FD operation using a first one or more BWPs of the first FD frequency-based BWP configuration (section 1.1.3.2, “E-UTRA/LTE RIT can operate in both FDD and TDD modes as illustrated in Fig. 1.9”, “Half-duplex operation at the UE side is supported by the scheduler ensuring non-simultaneous reception and transmission at the UE.”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of Schober et al. (US 2021/0135770).
Regarding claim 23, IMT-2020 discloses an apparatus configured for wireless  communication: to provide a first full duplex (FD) (figure 1.9; section 1.1, "Both full-duplex and half- duplex FDD are supported."; section 1.2.4.1, "Operation on both paired and unpaired Spectrum is supported,”) frequency-based bandwidth part (BWP) configuration (figures 1.9, 1.24: section 1.1, "Aggregation of TDD and FDD spectrum is supported." section 1.1.3.3 [second paragraph], “In the frequency domain, the number of resource blacks can range from 6 to 100 per component carrier (for channel bandwidths ranging from 1.4 to 20 MHz respectively)"; section 1.2.4.1, "The UE may be configured with one or more bandwidth parts on a given component carrier": section 1.2.5.10, "A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BWP(s)") including a plurality of BWPs, wherein individual BWPs of the plurality of BWPs comprise a subset of bandwidth (figures 1.9, 1.94: section 1.4, “Carrier Aggregation (CA) supports the functionality to aggregate TDD bands”, “Carrier Aggregation also supports aggregating FDD and TDD component carriers.” Section 1.1.32, “For FDD operation (upper part of Fig. 1.9), there are two carrier frequencies each component carrier”; section 1.1.3.3, “in the frequency domain the number of resource blocks can range from 6-100 per component carrier (for channel bandwidth ranging from 1.4 to 20 MHz respectively)”, “There can be up to 32 component carriers transmitted in parallel”, section 1.2.5.10, “Bandwidth adaptation (BA)”, “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BSP(s)”, “3 different BWPs are configured”), of a corresponding defined BWP(figs. 1.9, 1.24; section 1 [paragraph 4], “NR component RIT can also utilize the frequency bands above 6 GHz, i.e., above 24.25 GHz, identified for IMT in ITU Radio regulations”; section 1.2.4.1, “active bandwidth part defines the UE’s operating bandwidth”; section 1.2.5.10, “configuring the UE with BWP(s)”), configured for FD operation (fig. 1.9; section 1.1, “Both full-duplex and half-duplex FDD are supported”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”); and 
to assign the first FD frequency-based BWP configuration to configure one or more communications devices for communication during the FD operation (section 1.1.3.2, “E-UTRA/LTE RIT can operate in both FDD and TDD modes as illustrated in Fig. 1.9”, “Half-duplex operation at the UE side is supported by the scheduler ensuring non-simultaneous reception and transmission at the UE.”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”). IMT-200 does not expressly disclose the apparatus comprises at least one processor coupled to a memory. 
Schober teaches UE full duplex calibration for mobile system. More specifically, Schober teaches [Fig. 1] both gNB 170 and UE 110 comprise at least one processor coupled to memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to use a processor and a memory that includes instruction in the system of IMT-200 as suggested by Schober. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.

Regarding claim 27, IMT-2020 discloses an apparatus configured for wireless communication: to obtain a first full duplex (FD) (figure 1.9; section 1.1, "Both full-duplex and half- duplex FDD are supported."; section 1.2.4.1, "Operation on both paired and unpaired Spectrum is supported,”) frequency-based bandwidth part (BWP) configuration (figures 1.9, 1.24: section 1.1, "Aggregation of TDD and FDD spectrum is supported." section 1.1.3.3 [second paragraph], “In the frequency domain, the number of resource blacks can range from 6 to 100 per component carrier (for channel bandwidths ranging from 1.4 to 20 MHz respectively)"; section 1.2.4.1, "The UE may be configured with one or more bandwidth parts on a given component carrier": section 1.2.5.10, "A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BWP(s)") including a plurality of BWPs, wherein individual BWPs of the plurality of BWPs comprise a subset of bandwidth (figures 1.9, 1.94: section 1.4, “Carrier Aggregation (CA) supports the functionality to aggregate TDD bands”, “Carrier Aggregation also supports aggregating FDD and TDD component carriers.” Section 1.1.32, “For FDD operation (upper part of Fig. 1.9), there are two carrier frequencies each component carrier”; section 1.1.3.3, “in the frequency domain the number of resource blocks can range from 6-100 per component carrier (for channel bandwidth ranging from 1.4 to 20 MHz respectively)”, “There can be up to 32 component carriers transmitted in parallel”, section 1.2.5.10, “Bandwidth adaptation (BA)”, “A subset of the total cell bandwidth of a cell is referred to as a Bandwidth Part (BWP) and BA is achieved by configuring the UE with BSP(s)”, “3 different BWPs are configured”), of a corresponding defined BWP (figs. 1.9, 1.24; section 1 [paragraph 4], “NR component RIT can also utilize the frequency bands above 6 GHz, i.e., above 24.25 GHz, identified for IMT in ITU Radio regulations”; section 1.2.4.1, “active bandwidth part defines the UE’s operating bandwidth”; section 1.2.5.10, “configuring the UE with BWP(s)”), configured for FD operation (fig. 1.9; section 1.1, “Both full-duplex and half-duplex FDD are supported”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”); and 
to communicate during the FD operation using a first one or more BWPs of the first FD frequency-based BWP configuration (section 1.1.3.2, “E-UTRA/LTE RIT can operate in both FDD and TDD modes as illustrated in Fig. 1.9”, “Half-duplex operation at the UE side is supported by the scheduler ensuring non-simultaneous reception and transmission at the UE.”; section 1.2.4.1, “Operation on both parried and unpaired spectrum is supported”). IMT-200 does not expressly disclose the apparatus comprises at least one processor coupled to a memory. 
Schober teaches UE full duplex calibration for mobile system. More specifically, Schober teaches [Fig. 1] both gNB 170 and UE 110 comprise at least one processor coupled to memory.
.

Claims 2 and 14is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of CAICT, Huawei “5GS_NR_LTE-UEConTest” [IDS] hereafter CAICT.
IMT-2020 discloses all the claim limitations as stated above, except for wherein at least one of the individual BWPs provides a segmented BWP configuration having non-contiguous bandwidth portions.  
CAICT teaches a non-contiguous gap is in between NR component carriers [tables 5.1-5.5A, 2-1]; bandwidth combination sets for intra-band no-contiguous CA [ 5.5A.2-2]; carriers aggregated in each band can be contiguous or non-contiguous. Inter-band carrier aggregation: Carrier aggregation of component carriers in different operating bands. Carriers aggregated in each band can be contiguous or non-contiguous [see Fig. 5.3A.2-2 and section 3.1 and section 5.3A.2]. Further, CAICT teaches [section 5.3A.4] that for intra-band non-contiguous carrier aggregation, a carrier aggregation configuration is a single operating band supporting two or more sub-blocks each supporting a carrier aggregation bandwidth class.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of CAICT in order to increase bandwidth allocation to the UEs by combining the CCs [see 5.3A.4, paragraph 2].
Claims 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of “5G: Adaptable Networks Enabled by Versatile Radio Access Technologies” Sexton et al. [IDS] .
Regarding claims 3 and 15, IMT-2020 discloses all the claim limitations as stated above. Further, Sexton teaches wherein the plurality of BWPs include a first BWP configuration comprising a first bandwidth of a downlink half duplex (HD) BWP of the defined BWP and a second BWP configuration comprising a second bandwidth of an uplink HD BWP of the defined BWP that are non-overlapping in frequency, wherein at least one of the first bandwidth or the second bandwidth comprises a subset of a respective one of the downlink HD BWP or uplink HD BWP, and wherein the assigning the first FD frequency- based BWP configuration for FD wireless communication comprises: assigning the first BWP configuration for a downlink of the FD wireless communication; and assigning the second BWP configuration for an uplink of the FD wireless communication (Fig. 3, “allows both full and partial overlap of uplink and downlink bands”; Section II.A, “a hybrid scheduler which decides whether to schedule both and uplink and downlink UE in a resource block, or whether to default to traditional half duplex [HD]”, “hybrid duplexing, in which the duplexing scheme is chosen depending on current conditions”, “legacy UE terminals are only HD capable”, “Optimal scheduling of UEs for uplink and downlink in the same frequency resource”, “adaptive scheduler in a scenario consisting of a IBFD base station and half duplex UEs”, “The scheduler may decide to schedule either one uplink, one downlink, or a pair of uplink and downlink UEs in a resource block depending on the interference”; “simultaneous transmission and reception is only possible using different frequency bands”; section IV.B, “which duplexing scheme to use, and choosing which bands to pair for uplink and downlink”).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of Sexton in order to provide flexible use of spectrum that improve throughput.

Regrading claims 4 and 16, IMT-2020 discloses all the claim limitations as stated above. Further, Sexton teaches wherein the downlink HD BWP of the defined BWP and the uplink HD BWP of the defined BWP are at least partially overlapping in frequency, wherein the first bandwidth of the first BWP configuration and the second bandwidth of the second BWP configuration are non-overlapping portions of the downlink HD BWP and the uplink HD BWP of the defined BWP (Fig.3, “allows both full and partial overlap of uplink and downlink bands”; section II.A, “whereby the uplink and downlink channels are completely overlapped”, “allows any two channels to be paired, including partially overlapped channels”, “SIC enables partially overlapping channels to be paired for uplink and downlink in FDD”, “complemented by IBFD, which allows completely overlapping bands to paired”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of Sexton in order to provide flexible use of spectrum that improve throughput.


Regarding claims 5 and 17, IMT-2020 discloses all the claim limitations as stated above. Further, Sexton teaches wherein the downlink HD BWP of the defined BWP and the uplink HD BWP of the defined BWP are non-overlapping in frequency, wherein the first bandwidth of the first BWP configuration and the second bandwidth of the second BWP configuration are non-Fig. 3, upper left; section II.A, “isolate any pairs to transmit and receive frequencies”; section III.C, “possible to isolate and pair any bands for uplink and downlink”, “decoupling of the control and data planes, as well as uplink and downlink”, section IV.B, “SIC capabilities can facilitate the decoupling of uplink and downlink”).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of Sexton in order to provide flexible use of spectrum that improve throughput.

Claims 6-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of SHEN (US 2020/0367229).
Regarding claims 6, 7 and 18, IMT-2020 discloses all the claim limitations as stated above, except for providing a plurality of uplink and downlink BWP pair sets each including a plurality of BWPs, wherein the first FD frequency-based BWP configuration is an uplink and downlink BWP pair set of the plurality of uplink and downlink BWP pair sets.  
SHEN teaches activating, by a terminal, the at least two down link BWPs and the at least two uplink BWPs. More specifically, SHEN shows (Table 4 and Fig. 6) a first predetermined rule-in a BWP pair set, DL BWPs have the same frequency domain position and bandwidth size, and UL BWP have the same frequency domain position and bandwidth size. The first configuration information configures 4 DL BWPs and 4 UL BWPs, where DL BWP1 and DL 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of SHEN in order to provide a system that support simultaneous activation of multiple BWPs and support simultaneous use of multiple parameter sets that respectively optimize parameter sets of multiple types of services for different services when they are transmitted in parallel [0006].

Regarding claims 8, 9, 19 and 20, IMT-2020 discloses all the claim limitations as stated above. Further, SHEN teaches wherein the two or more uplink and downlink BWP pair sets defined for the bandwidth of the downlink HD BWP and the uplink HD BWP of the BWP include a first uplink and downlink BWP pair set configured to support FD operation and a second uplink and downlink BWP pair set configured to support HD operation (Fig. 5 shows Moment 2 and 3: DL BWP1, UL BWP1 and DL BWP2, UL BWP2 belonging to BWP pair set that support HD operation and a second DL and UP BWP).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of SHEN in order to provide a system that support simultaneous activation of multiple BWPs and support simultaneous use of multiple parameter sets that respectively optimize parameter sets of multiple types of services for different services when they are transmitted in parallel [0006].


It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of SHEN in order to provide a system that support simultaneous activation of multiple BWPs and support simultaneous use of multiple parameter sets that respectively optimize parameter sets of multiple types of services for different services when they are transmitted in parallel [0006].

Claims 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of Schober et al. (US 2021/0135770).
Regarding claims 10 and 21, IMT-2020 discloses all the claim limitations as stated above. Further, Schober teaches wherein the assigning the first FD frequency-based BWP configuration assigns a first BWP configuration of the FD frequency-based BWP configuration to a communication device for communication of FD slots or symbols, the method further comprising: assigning a second BWP configuration to the communication device for communication of HD slots or symbols, wherein transitioning between FD operation and HD operation is based on a duplexing nature of a respective slot or symbol (Fig. 2 shows an example of duplexing options [time-frequency resource space 200].  Each column corresponds to a time period, such as that used for a symbol [0120]. A variation of FD implementation, in which both gNB 170 and UE 110 operate in FD mode. In some deployments, only the gNB 170 can be capable of FD, while UEs are capable of half-duplex only [0125]. Certain exemplary embodiments introduce “sounding slots/OFDM symbols” and time matching “bland slot/OFDM symbols”. The purpose of these sounding/blank slot/OFDM symbols is to allow an estimate of the UL to DL self-induced interference. Once a UE determines the need for serf-calibration, the UE switches to half-duplex mode until the calibration procedure has been completed [0151, 0153, 0157]).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of Schober in order to establish self-calibration full-duplex communication in a user equipment. 

Regarding claims 11-12, IMT-2020 discloses all the claim limitations as stated above. Further, Schober teaches wherein the assigning the first FD frequency-based BWP configuration assigns a first portion of a first BWP configuration of the first FD frequency-based BWP configuration to a first HD mode communication device communicating with a FD mode communication device, a second portion of the first BWP 71737263.1 NRF NO. QLXX.P1413US20017738/43 configuration of the first FD frequency-based BWP configuration to a second HD mode communication device communicating with the FD mode communication device, and at least a portion of a second BWP configuration of the FD frequency-based BWP configuration to a third HD mode communication device communicating with the FD mode communication device (Fig. 2 shows an example of duplexing options [time-frequency resource space 200].  Each column corresponds to a time period, such as that used for a symbol. FDD 210, non-overlapping carriers are configured for the downlink and uplink transmission. TDD 220 implies that a cell either has exclusive UL, DL, or not transmission for each time-instant. FD 230 enabled a device to receive and transmit simultaneously in the same frequency band  using the same time resources [0120-0123]. A variation of FD implementation, in which both gNB 170 and UE 110 operate in FD mode. In some deployments, only the gNB 170 can be capable of FD, while UEs are capable of half-duplex only [0125]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of Schober in order to establish self-calibration full-duplex communication in a user equipment. 

Claims 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of Schober et al. (US 2021/0135770) as applied to claims 23 and 27 above, and further in view of “5G: Adaptable Networks Enabled by Versatile Radio Access Technologies” Sexton et al. [IDS].
IMT-2020 in view of Schober discloses all the claim limitations as stated above. Further, Sexton teaches wherein the plurality of BWPs include a first BWP configuration comprising a first bandwidth of a downlink half duplex (HD) BWP of the defined BWP and a second BWP configuration comprising a second bandwidth of an uplink HD BWP of the defined BWP that are non-overlapping in frequency, wherein at least one of the first bandwidth or the second bandwidth comprises a subset of a respective one of the downlink HD BWP or uplink HD BWP, and wherein the at least one processor configured to assign the first FD frequency-based BWP configuration for FD wireless communication is configured: to assign the first BWP configuration for a downlink of the FD wireless communication; and to assign the second BWP configuration for an uplink of the FD wireless communication (Fig. 3, “allows both full and partial overlap of uplink and downlink bands”; Section II.A, “a hybrid scheduler which decides whether to schedule both and uplink and downlink UE in a resource block, or whether to default to traditional half duplex [HD]”, “hybrid duplexing, in which the duplexing scheme is chosen depending on current conditions”, “legacy UE terminals are only HD capable”, “Optimal scheduling of UEs for uplink and downlink in the same frequency resource”, “adaptive scheduler in a scenario consisting of a IBFD base station and half duplex UEs”, “The scheduler may decide to schedule either one uplink, one downlink, or a pair of uplink and downlink UEs in a resource block depending on the interference”; “simultaneous transmission and reception is only possible using different frequency bands”; section IV.B, “which duplexing scheme to use, and choosing which bands to pair for uplink and downlink”).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 in view of  Schober with the teaching of Sexton in order to provide flexible use of spectrum that improve throughput.

Claims 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recommendation ITU-R M.[IMT-2020 [Detailed specifications of the terrestrial radio interfaces of International Mobile Telectominications-2020]” [IDS] hereafter IMT-2020 in view of Schober et al. (US 2021/0135770)  as applied to claims 23 and 27 above, and further in view of SHEN (US 2020/0367229).
Regarding claims 25 and 29, IMT-2020 in view of Schober discloses all the claim limitations as stated above. Further, SHEN teaches wherein the first FD frequency-based BWP configuration is an uplink and downlink BWP pair set of the plurality of uplink and downlink Table 4 and Fig. 6 show a first predetermined rule-in a BWP pair set, DL BWPs have the same frequency domain position and bandwidth size, and UL BWP have the same frequency domain position and bandwidth size. The first configuration information configures 4 DL BWPs and 4 UL BWPs, where DL BWP1 and DL BWP2 have the same frequency domain position and bandwidth size, and UL BWP1 and UL BWP2 have the same frequency domain position and bandwidth size, forming a BWP pair set [0185]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of SHEN in order to provide a system that support simultaneous activation of multiple BWPs and support simultaneous use of multiple parameter sets that respectively optimize parameter sets of multiple types of services for different services when they are transmitted in parallel [0006].

Regarding claims 26 and 30, IMT-2020 in view of Schober discloses all the claim limitations as stated above. Further, SHEN teaches wherein the first FD frequency-based BWP configuration is an uplink and downlink BWP pair set of the plurality of uplink and downlink BWP pair sets, wherein two or more uplink and downlink BWP pair sets of the plurality of uplink and downlink BWP pair sets are defined for bandwidth of a downlink HD BWP of the Table 4 and Fig. 6 show a first predetermined rule-in a BWP pair set, DL BWPs have the same frequency domain position and bandwidth size, and UL BWP have the same frequency domain position and bandwidth size. The first configuration information configures 4 DL BWPs and 4 UL BWPs, where DL BWP1 and DL BWP2 have the same frequency domain position and bandwidth size, and UL BWP1 and UL BWP2 have the same frequency domain position and bandwidth size, forming a BWP pair set [0185]. Fig. 5 shows Moment 2 and 3: DL BWP1, UL BWP1 and DL BWP2, UL BWP2 belonging to BWP pair set that support HD operation and a second DL and UP BWP).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify IMT-2020 with the teaching of SHEN in order to provide a system that support simultaneous activation of multiple BWPs and support simultaneous use of multiple parameter sets that respectively optimize parameter sets of multiple types of services for different services when they are transmitted in parallel [0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHOI et al. (US 2021/0352656) discloses device and method for transmitting uplink control channel in wireless communication system.

GUAN et al. (US 2021/0067234) discloses data transmission method, device and computer readable storage medium.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 17, 2022